SAUFLEY, C.J.,
concurring, with whom, LEVY, J., joins.
[¶ 9] We join the Court’s opinion in its entirety, but write separately to address the administrative difficulties facing the Maine trial courts that ultimately led to the trial court’s decision in this case, which we must vacate.
[¶ 10] On the date of hearing, the parties before the court were both represented by counsel. Pending before the court was a complaint for protection from abuse filed by Julie against John and a similar complaint for protection from harassment also filed by Julie against John. Those complaints had been consolidated for hearing. In addition, the parties were engaged in the early stages of a divorce. This combination is not unusual in Maine’s District Courts. A motion pending in the divorce *468proceeding was still awaiting scheduling when the protection for abuse and protection from harassment matters came on for expedited hearing.
[¶ 11] On the date of that hearing, the sitting judge had a lengthy docket of other matters to be addressed. In addition, the judge, sitting in the District Court in Wa-terville on that date, does not sit there, regularly.
[¶ 12] Prior to the hearing, John’s attorney had moved to continue the matter because that attorney had a scheduling conflict later in the day. The motion to continue, not opposed by Julie’s attorney, was denied before the date of hearing, not inappropriately so, given the need for expedited resolution of matters alleging threats of violence. Consequently, the parties appeared and were ready for trial on the protection matters, with witnesses in attendance and lawyers prepared to proceed. Unfortunately, the combination of scheduling and administrative circumstances brought the parties before the court on a date when the court would not have time to complete a hearing, and when the sitting trial judge would not be back to this particular District Court location for weeks or possibly months.
[¶ 13] Both parties expended financial and emotional capital in preparing for the hearing. The court, for its part, patiently explained to the parties the scheduling difficulties created by the caseload in that court.
[¶ 14] Ultimately, the trial court concluded that the best result for all would be the entry of a protection from abuse order, requiring John to stay away from Julie, but without a finding of abuse. The court’s effort to find a resolution that moved the parties forward, yet could be accomplished within the limited resources of the District Court, was understandable. As we have said today, howéver, it is not acceptable. While the court correctly concluded that “[t]here isn’t any entitlement to a finding of abuse,” (emphasis added) what the court overlooked in the face of scheduling pressures was the fact that there is an entitlement to a hearing on a dispute regarding the existence of abuse. As the Court has held today, a petitioner in a protection from abuse matter cannot be forced by the court to “agree” to a no-abuse order. While it is possible that the court may not have found abuse after trial, depending on the evidence that was presented, that outcome could not have been ascertained without a hearing.
[¶ 15] In the end, the scheduling and administrative difficulties experienced in our District Court, where resources are insufficient to address all of the various matters that come before that court, cannot be allowed to truncate a litigant’s opportunity to be heard. As the Maine court system makes efforts to reorganize its use of resources and to rethink the way cases are scheduled, we have great hope that the circumstances Julie Connolly found herself in here will not have to be repeated. Nonetheless, it is critical that all involved in the administration of justice in this State keep in mind the chronic lack of resources, and the very real effects it may have on the lives of Maine’s citizens who look to the court for meaningful justice.